DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jonathan David on January 10, 2022.
The application has been amended as follows: 
	Claim 1 (amended): A method comprising:
	forming an extrudate filament by:
	(a) tensioning and spreading apart a plurality of fibers;
	(b) melting a thermoplastic binder, wherein the thermoplastic binder has a glass
transition temperature and melt temperature to facilitate forming a bent preform that maintains shape at room temperature, 
	(c) applying at least one of metal powder and ceramic powder, and the melted thermoplastic binder, to the plurality of fibers,
	wherein the metal/ceramic powder includes at least one of metallic and ceramic spherical particles between five and fifty microns in diameter;
(d) cooling to a temperature below the melt temperature,
wherein subsequent to forming the extrudate filament, the extrudate filament is bent by a bender while heated past heat deflection and then cooled and put through a pulling mechanism and cutter to produce the bent preform.

cooling to a temperature below the melt temperature includes cooling to a temperature greater than the glass transition temperature.

Claim 19, replaced “forming a layup in a mold, the mold defining the shape of a part, wherein the layup includes the extrudate filament that has fibers that have been bent by a bender for bonding to the metallic particles and resin, wherein the extrudate filament is first converted to the preform or a plurality of performs before being placed in the mold to form the layup” with - - forming a layup in the mold, the mold defining the shape of a part, wherein the layup includes the preform or a plurality of the preforms - -.

Claim 20, line 1, deleted, “of the plurality”.

	Claim 24 has been canceled.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742